          1:20-cv-01481-SAL     Date Filed 10/08/20      Entry Number 17         Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Jeffrey J. Bryant,                           )        C/A No. 1:20-cv-01481-SAL
                                             )
                              Plaintiff,     )
                                             )
v.                                           )
                                             )        OPINION & ORDER
Phillip E. Thompson, Sheriff in his official )
capacity; Director Marcus Rhodes,            )
                                             )
                              Defendants. )
___________________________________ )

    This matter is before the court for review of the Report and Recommendation of United States

Magistrate Judge Shiva V. Hodges, made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local

Civil Rule 73.02(B)(2)(e) (D.S.C.) (the “Report”). [ECF No. 12.] Also before the court is a motion

to amend the complaint filed by Plaintiff Jeffrey J. Bryant (“Plaintiff”). [ECF No. 14.] For the

reasons outlined herein, the court adopts the Report and denies Plaintiff’s motion to amend as

futile.

                               PROCEDURAL BACKGROUND

    Plaintiff, an inmate appearing pro se and proceeding in forma pauperis, filed this action

pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights while incarcerated.

Specifically, Plaintiff claims he slipped and fell on a wet floor while incarcerated because there

was not a sign indicating that the floor was wet. The alleged fall resulted in pain in his lower back

and a tennis-ball-sized knot in his upper shoulder. He was prescribed muscle relaxers for seven

days and thereafter given ibuprofen. He brought this action to request treatment from an outside

medical provider and $140,000 in future treatment.

    In accordance with 28 U.S.C. § 1915, the Magistrate Judge reviewed Plaintiff’s complaint to

determine whether it set forth a cognizable claim. Because 28 U.S.C. § 1915 allows an indigent

                                                 1
      1:20-cv-01481-SAL          Date Filed 10/08/20       Entry Number 17         Page 2 of 4




litigant to commence an action without prepaying the administrative costs associated with filing a

lawsuit, it is a privilege that can be subject to abuse. To prevent against those abuses, the statute

allows a district court to dismiss a case upon finding that the action fails to state a claim or that it

is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A claim based on a meritless legal

theory may be dismissed sua sponte. See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

   Here, the Report noted that Plaintiff was advised of deficiencies in his complaint and that he

was given an opportunity to amend the complaint. [See ECF Nos. 7, 9.] In reviewing the amended

complaint, the Magistrate Judge assumed all of Plaintiff’s allegations were true, applied the above

standard, and concluded that his pleading was subject to summary dismissal.

   Attached to the Report was the notice of right to file objections. [ECF No. 12 at p.7.] To date,

Plaintiff has not filed any objections to the Report. On May 28, 2020, however, Plaintiff filed a

motion to amend his amended complaint. Both the Report and the motion to amend are ripe for

consideration by this court.

                                           DISCUSSION

I. Review of a Magistrate Judge’s Report.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to




                                                   2
      1:20-cv-01481-SAL         Date Filed 10/08/20      Entry Number 17         Page 3 of 4




accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

    As noted above, when a party fails to file objections—like Plaintiff here—the court need only

review the Report for clear error. After a thorough review of the Report, the applicable law, and

the record of this case in accordance with the above standard, the court finds no clear error.1

II. Motion to Amend.

    Before dismissing the action in accordance with the Report’s recommendation, the court will

assess whether Plaintiff’s motion to amend cures any of the deficiencies in his current pleading.

    Pursuant to Federal Rule of Civil Procedure 15(a)(2), “a party may amend its pleading only

with the opposing party’s written consent or the court’s leave” and leave should be “freely” given

“when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Supreme Court has emphasized that the

“mandate” to freely give leave is one “to be heeded.” Foman v. Davis, 371 U.S. 178, 182 (1962).

However, “when the amendment would be prejudicial to the opposing party, there has been bad

faith on the part of the moving party, or the amendment would have been futile,” leave to amend

may be denied. Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006).

    Having reviewed the motion to amend, the court concludes that the arguments raised therein

would not make his section 1983 claims cognizable. As a result, the proposed amendment is futile




1
  Even if the arguments in Plaintiff’s motion to amend are construed as objections to the Report,
the objections are overruled. Plaintiff fails to identify how the detention center’s “organizational
chart” would qualify as an official policy or custom that results in the alleged illegal action. [ECF
No. 14 at pp.1–3.]; see Monell v. Department of Soc. Servs., 436 U.S. 658, 694 (1978). Further,
while still maintaining that negligence occurred, Plaintiff has not countered the well-established
law providing that a claim of negligence is not actionable under 42 U.S.C. § 1983. See Daniels v.
Williams, 474 U.S. 327, 335–36 n.3 (1986); Pink v. Lester, 52 F.3d 73 (4th Cir. 1994).


                                                 3
      1:20-cv-01481-SAL        Date Filed 10/08/20     Entry Number 17       Page 4 of 4




and is denied. See Carroll v. United States, No. 5:14-CV-02167-JMC, 2015 WL 854927, at *6

(D.S.C. Feb. 27, 2015).

                                        CONCLUSION

   In accordance with the foregoing, the court hereby adopts the Report, ECF No. 12, and

incorporates the Report by reference herein. Further, Plaintiff’s Motion to Amend, ECF No. 14, is

DENIED as futile. As a result, Plaintiff’s complaint is DISMISSED with prejudice.

   IT IS SO ORDERED.

                                                           /s/ Sherri A. Lydon______________
                                                           United States District Judge
October 8, 2020
Florence, South Carolina




                                               4
